Citation Nr: 0626690	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-04 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to extension of temporary total disability 
compensation beyond August 31, 2004 for convalescence post 
spinal fusion surgery for treatment of service-connected 
lumbosacral strain with degenerative disk disease. 

2. Entitlement to service connection for residuals of 
vasectomy.

3. Entitlement to service connection for stomach condition, 
claimed as secondary to medications taken for service-
connected disability of lumbosacral strain with degenerative 
disk disease.

4. Entitlement a higher disability rating for bilateral 
plantar fasciitis, currently noncompensably rated. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 


INTRODUCTION

The veteran served on active duty from May 1990 to July 1990 
and from March 1991 to May 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) from February 2002, March 2005, April 2005, and 
September 2005 decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In the February 2002 
decision, the RO denied entitlement to a compensable 
disability rating for bilateral plantar fasciitis.  In the 
March 2005 decision, the RO denied an extension of temporary 
total disability compensation for service-connected 
disability requiring convalescence.  In April 2005, the RO 
determined that the veteran had submitted sufficient new and 
material evidence to reopen his claim of service connection 
for a stomach condition secondary to medications taken for 
service-connected disability; however, the RO denied the 
veteran's claim based upon the evidence submitted.  In 
September 2005, the RO denied the veteran's claim of service 
connection for residuals of a vasectomy.  

The issues of service connection for residuals of a 
vasectomy, service connection for a stomach condition 
secondary to medications taken for a service-connected 
disability, and a higher rating for plantar fasciitis are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

FINDING OF FACT

As of September 1, 2004, the veteran had fully convalesced 
from successful spinal fusion surgery and was capable of 
returning to light duty employment.  


CONCLUSION OF LAW

The criteria for an extension of a total disability 
evaluation on account of convalescence following surgery for 
a service-connected disability beyond August 31, 2004, are 
not met. 38 C.F.R. § 4.30 (2006) 


REASONS AND BASES FOR FINDING AND CONCLUSION

A total disability rating will be assigned following hospital 
discharge or outpatient release, effective from the date of 
hospital admission or outpatient treatment and continuing for 
a period of 1, 2, or 3 months from the first day of the month 
following such hospital discharge or outpatient release if 
the treatment of a service-connected disability resulted in: 
(1) Surgery necessitating at least one month of 
convalescence; (2) surgery with severe postoperative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight 
bearing prohibited); or 3) immobilization by cast, without 
surgery, of one major joint or more.  38 C.F.R. § 4.30.

The record indicates that a total disability rating for 
convalescence was assigned effective February 27, 2004 post 
spinal fusion surgery for service-connected lumbosacral 
strain with degenerative disk disease.  In light of medical 
evidence of pain, subjective weakness, impaired range of 
motion, and distinct muscle spasms; the veteran's total 
disability rating was extended until August 31, 2004.  

August 2004 treatment records reveal that the veteran's 
spinal fusion surgery was successful.  X-rays showed his 
instrumentation to be in stable position and his fusion to be 
consolidating properly.  In response to the veteran's 
continued complaints of chronic low back pain, his physician 
noted that the veteran had been informed of the likelihood of 
continued pain despite fusion surgery.  His surgeon 
recommended chronic pain management, but recommended that the 
veteran return to light duty after his six month 
convalescence period expired.  

The veteran underwent a VA spine examination in January 2005.  
The examiner observed a well-healed scar over the lumbosacral 
spine, without evidence of erythema, tenderness, infection, 
or retraction.  The veteran was capable of forward flexion to 
30 degrees and backward flexion to 20 degrees limited by 
pain.  

Both the private physician and VA examiner noted that the 
veteran's ability to successfully perform his employment 
duties as a pharmacy technician preparing intravenous 
chemotherapy medications would be negatively affected by his 
pain medication.  The evidence of record clearly indicates 
that the veteran was no longer convalescing from his spinal 
fusion surgery by September 1, 2004, despite his continued 
pain management concerns.  Thus, the evidence does not 
establish entitlement to an extension of the total disability 
rating based on convalescence following spinal fusion surgery 
for service-connected lumbosacral strain with degenerative 
disk disease beyond the end of August 2004. The preponderance 
of the evidence is against the claim for such a benefit, and 
the claim is denied.


ORDER

An extension of a total rating beyond August 31, 2004, based 
on convalescence post spinal fusion surgery for treatment of 
service-connected lumbosacral strain with degenerative disk 
disease is denied.




REMAND

1.	Service connection for residuals of vasectomy

The veteran claims that he is entitled to service connection 
for residuals of a vasectomy performed during service.  The 
veteran's service medical records reveal that he underwent an 
elective vasectomy in October 1994.  The October 1994 
operative report reveals that he tolerated the procedure 
well, and did not seek subsequent urological treatment.  The 
veteran's March 1998 separation examination reflects his 
complaints of testicular pain subsequent to his vasectomy.  
On examination, the veteran's genitourinary tract was 
considered normal.  

The veteran sought treatment for testicular pain and erectile 
dysfunction in September 2003.  Upon observation, his private 
physician noticed engorged epididymides bilaterally with 
spermatoceles.  The condition was treated with anti-
inflammatory medication.  The veteran was prescribed 
medication to treat his erectile dysfunction.  In April 2004, 
the veteran returned to his private physician for additional 
treatment.  He reported that his testicular pain had 
improved, but complained of continued erectile dysfunction 
and decreased sensation in his penis.  On examination, his 
physician observed normal testicles and minimal epididymal 
tenderness.  He prescribed no additional treatment for the 
veteran's epididymal symptoms.  With regard to the veteran's 
erectile dysfunction, medication was prescribed.  

In September 2004, the veteran sought treatment at his local 
VA medical center complaining of difficulty voiding and 
erectile dysfunction.  He did not receive an examination.  He 
was prescribed medication for erectile dysfunction.  
According to March 2006 VA treatment records, the veteran 
continues to receive medication to treat erectile 
dysfunction, although he has not been diagnosed with any 
genitourinary conditions.  

Although no medical evidence has been submitted providing a 
medical nexus between the veteran's in-service vasectomy and 
his current genitourinary condition, the veteran has 
submitted sufficient evidence of an in-service incident and a 
current disability.  In light of the evidence of record, VA 
has the duty to assist him in the development of his claim by 
providing him with an examination to determine whether a 
medical nexus exists between his current condition and his 
in-service vasectomy.  

2.	Service connection for a stomach condition, claimed as 
secondary to medications taken for service-connected 
disability of lumbosacral strain with degenerative disk 
disease. 

The veteran claims that his current stomach disorder was 
caused by medications prescribed to treat his service-
connected lumbosacral strain with degenerative disk disease.  
In support of his claim, he submits medical evidence from 
both private and VA physicians that reflect treatment for 
several gastrointestinal conditions.  In September 2003, the 
veteran underwent an endoscopic evaluation that revealed 
esophageal spasms, esophagitis, and gastritis.  His most 
recent VA treatment records reflect a current diagnosis of 
esophageal reflux disease.  The veteran has testified that 
during service and thereafter, he has taken many nonsteroidal 
anti-inflammatory medications to alleviate the pain 
associated with his back condition.  His in-service, VA, and 
private treatment records reflect that he was regularly 
prescribed pain medications, including nonsteroidal anti-
inflammatory medications.  

Although no medical evidence has been submitted providing a 
medical nexus between the medications prescribed to treat his 
service-connected back disability and his current stomach 
disorder, the veteran has submitted sufficient evidence of a 
service-connected disability and a current disability.  In 
light of the evidence of record, VA has the duty to assist 
him in the development of his claim by providing him with an 
examination to determine whether a medical nexus exists 
between his current condition and his service-connected 
disability.

3.	Entitlement to a higher disability rating for bilateral 
plantar fasciitis

The veteran asserts that he is entitled to a compensable 
disability rating for his service-connected bilateral plantar 
fasciitis, which is currently noncompensably rated.  In 
support of his claim, the veteran submits VA treatment 
records documenting his complaints of foot pain caused by 
bilateral plantar fasciitis.  The veteran was fitted with 
orthotic insoles in March 2003.  In April 2005, the veteran 
requested new insoles, as he continued to experience pain in 
his feet.  In February 2006, the veteran complained of 
continued pain despite regular use of orthotic insoles.  In 
March 2006, he underwent steroid injections in both heels to 
alleviate his symptoms.  He recently testified that the 
steroid injections provided very little relief for his 
symptoms.  

In light of the medical evidence presented, it is clear that 
the veteran's plantar fasciitis has worsened in severity.  
The veteran now requires daily use of orthotic shoe inserts 
and has recently undergone steroid injections in both heels 
to alleviate the symptoms of his service-connected plantar 
fasciitis.  Despite submitting evidence of increased symptoms 
requiring more extensive treatment, the veteran has not 
undergone a VA medical examination of his feet since December 
2001.  Thus, the medical evidence of record is incomplete, as 
it fails to accurately and fully describe the current 
manifestations of the veteran's plantar fasciitis.  As such, 
competent medical evidence must be developed to determine the 
severity of his service connected plantar fasciitis 
disability.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claims, the issues of 
service connection for residuals of a vasectomy, service 
connection for a stomach condition secondary to medications 
taken for a service connected disability, and a higher rating 
for plantar fasciitis are REMANDED for the following 
development: 

1. Provide the veteran a VA medical 
examination to determine whether it is as 
least as likely as not (that is, 
probability of 50 percent or better) that 
the veteran's current genitourinary 
conditions are related to the vasectomy 
identified in service.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  The examiner should 
obtain any tests or studies deemed 
necessary for an accurate assessment.  

2. Provide the veteran a VA medical 
examination to determine whether his non-
service-connected stomach disorder is due 
to or has been aggravated by medications 
prescribed to treat his service connected 
lumbosacral strain with degenerative disk 
disease.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.  The 
examination should include any diagnostic 
tests or studies that are deemed 
necessary for an accurate assessment.

3. Provide the veteran a VA medical 
examination to determine the severity of 
his plantar fasciitis disability.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  The examiner should 
obtain any tests or studies deemed 
necessary for an accurate assessment.  
The examiner should conduct an 
examination of all involved joints and 
document any limitation of motion, 
including any limitation of motion due to 
pain.  

4. After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues on 
appeal.  If any benefits sought remain 
denied, the claimant should be provided a 
supplemental statement of the case and 
given the opportunity to respond. 
 
The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The claimant need take no action unless otherwise 
notified, but has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).




______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





 Department of Veterans Affairs


